Vanguard Long-Term Investment-Grade Fund Supplement to the Prospectus and Summary Prospectus Important Change to Vanguard Long-Term Investment-Grade Fund Effective June 2016, Lucius T. Hill, III, will retire from Wellington Management Company LLP (Wellington Management) and will no longer serve as a portfolio manager for the portion of Vanguard Long-Term Investment-Grade Fund managed by Wellington Management. Scott I. St. John, who currently serves as a portfolio manager with Mr. Hill, will remain as the sole portfolio manager of the Wellington Management portion of the Fund upon Mr. Hills retirement. The Funds investment objective, strategies, and policies will remain unchanged. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 28 112015 Vanguard Fixed Income Securities Funds Supplement to the Statement of Additional Information Dated May 27, 2015 Important Change to Vanguard Long-Term Investment-Grade Fund Effective at the end of May 2016, Lucius T. Hill, III, will retire from Wellington Management Company LLP (Wellington Management) and will no longer serve as a portfolio manager for the portion of Vanguard Long-Term Investment-Grade Fund managed by Wellington Management. Scott I. St. John, who currently serves as a portfolio manager with Mr. Hill, will remain as the sole portfolio manager of the Wellington Management portion of the Fund upon Mr. Hills retirement. The Funds investment objective, strategies, and policies will remain unchanged. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 028A 112015
